DETAILED ACTION
This action is responsive to the Application filed 8/16/2021. 
Accordingly, claims 1-20 are submitted for prosecution on merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 7, 17 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 7, 17 of U.S. Patent No. 11,091,318 (hereinafter ‘318).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
	Instant claim 1					‘318 claim 1
A sleeve made from a solid material, the sleeve comprising:
an interior flange that is complementary to at least a top 
interior portion of a storage bin contained inn a storage 
enclosure,
a sleeve made from a solid material and configured 
with an interior flange that is complementary to at least
 a top interior portion of a storage bin contained in a storage enclosure,
the interior flange configured to overlap a portion of a bag placed with the storage bin to keep the bag from blocking a 
path of a sensing signal associated with a sensor configured 
in the storage enclosure
the interior flange of the sleeve configured to overlap a portion of a bag placed with the storage bin to keep the
 bag from blocking a path of a sensing signal associated with a sensor configured in the storage enclosure
the interior flange being configured such that at the top 
interior portion of the storage bin, the interior flange is 
between objects placed in the storage bin and the bag; 
and
the interior flange of the sleeve being configured such 
that at the top interior portion of the storage bin, the 
interior flange of the sleeve is between objects placed in
 the storage bin and the bag; and
a top edge configured to extend over a top edge portion of 
the storage bin.
a top edge of the sleeve configured to extend over a top edge portion of the storage bin.


Hence, instant claim 1 is deemed obvious over ‘318 claim 1.
	Instant claim 7					‘318 claim 7
storage unit comprising: a storage bin contained inside a
 storage enclosure and configured to receive and store items deposited in the storage enclosure, and wherein an inside 
portion of the storage bin is at least partially covered by a
 bag placed inside the storage bin to hold the items deposited 
in the storage enclosure;
storage unit comprising: a storage bin contained inside a storage enclosure, and configured to receive and store 
items deposited in the storage enclosure, and wherein an inside portion of the storage bin is at least partially covered by a bag placed inside the storage bin to hold the items deposited in the storage enclosure
a bin sleeve made from a solid material and comprising an interior flange having a shape configured to be 
complementary to at least a top interior portion of the storage bin within in the storage enclosure and a top edge of the bin sleeve configured to extend over a top edge portion of the storage bin;
a bin sleeve made from a solid material and comprising
an interior flange having a shape configured to be complementary to at least a top interior portion of the storage bin within in the storage enclosure, and a top 
edge of the bin sleeve configured to extend over a top 
edge portion of the storage bin;
a sensor configured to sense a contents fullness state of the storage bin, 
a sensor configured to sense a contents fullness state of
 the storage bin;
the interior flange of the bin sleeve configured to overlap a portion of the bag configured with the storage bin to keep the bag from blocking a path of a sensing signal associated with 
the sensor.
the interior flange of the bin sleeve configured to
 overlap a portion of a bag configured with the storage 
bin to keep the bag from blocking a path of a sensing 
signal associated with a sensor configured in the storage enclosure


Hence, instant claim 7 is deemed obvious over ‘318 claim 7.
	Instant claim 17					‘318 claim 17
method comprising:
covering an inside portion of a storage bin with a bag by 
coupling the bag to a top portion of the storage bin,
 the storage bin configured to receive and store items 
deposited in a storage enclosure and the bag configured to 
hold the items inside of the storage bin,
method comprising: covering an inside portion of a storage bin contained inside the storage enclosure with a bag by coupling the bag to a top portion of the storage bin, the storage bin configured to receive and store items deposited in the storage enclosure and the bag configured to hold the items inside of the storage bin
wherein the storage enclosure comprises a sensor configured 
to sense a content fullness state of the storage bin;
wherein the storage enclosure includes a sensor 
configured to sense a content fullness state of the storage bin; 
installing a bin sleeve on a top portion of the storage bin, the 
bin sleeve made from a solid material and comprising (1) an interior flange of the bin sleeve having a shape configured to
 be complementary to at least a top interior portion of a 
storage bin; and (2) a top edge of the bin sleeve configured to extend over a top edge portion of the storage bin
installing a bin sleeve on a top portion of the storage bin, 
the bin sleeve made from a solid material and comprising (1) an interior flange of the bin sleeve having a shape configured to be complementary to at least a top interior portion of a storage bin; and (2) a top edge of the bin 
sleeve configured to extend over a top edge portion of 
the storage bin
the interior flange of the bin sleeve being between objects 
placed in the storage bin and the bag when the objects rest at
 the top portion of the storage bin
the interior flange of the bin sleeve being between objects placed in the storage bin and the bag when the objects 
rest at the top portion of the storage bin


Hence, instant claim 17 is deemed obvious over ‘318 claim 17.
Instant dependent claims 2-6, 8-16, 18-20 are therefore unpatentable for being dependent upon a rejected base claim.
Claims 1, 7, 17 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being (respectively) unpatentable over claims 11, 1, 15 of U.S. Patent No. 10,377,565 (hereinafter ‘565).
	Instant claim 1					‘565 claim 11
A sleeve made from a solid material, and comprising:
an interior flange that is complementary to at least a top 
interior portion of a storage bin contained in a storage enclosure, the interior flange being configured such that at 
the top interior portion of the storage bin, the flange
 is between objects placed in the storage bin and the bag
A bin sleeve comprising: an open cover configured to 
be fitted inside a portion of a storage bin contained in a storage enclosure, the open cover being shaped complimentary to the storage bin and configured to
 cover a portion of a bag inside the storage bin
the interior flange configured to overlap a portion of a bag placed with the storage bin to keep the bag from blocking a path of a sensing signal associated with a sensor configured
 in the storage enclosure
the open cover having a hollow tube shape in a manner
 that at least partially restricts a movement of the bag 
and maintains the bag away from a path of a sensing 
signal associated with a sensor in the storage enclosure
the sleeve comprising a top edge configured to extend over a top edge portion of the storage bin
the open cover further having a top edge configured to extend over a portion of a top of the storage bin 
movement of the bag inside the storage bin


Hence, instant claim 1 is deemed obvious over the recited features of ‘565 claim 11
	Instant claim 7					‘565 claim 1
A storage unit comprising: a storage bin contained inside a storage enclosure, the storage bin configured to receive and store items deposited in the storage enclosure, and wherein an inside portion of the storage bin is at least partially covered 
by a bag placed inside the storage bin to hold the items deposited in the storage enclosure;
A system comprising: a storage enclosure; a bin 
contained inside the storage enclosure, the bin configured to receive and store items deposited in the storage enclosure
wherein an inside portion of the bin is at least partially covered by a bag placed inside the bin to hold the items deposited in the storage enclosure;
a bin sleeve made from a solid material and comprising 
(1) an interior flange having a shape configured to be 
complementary to at least a top interior portion of the 
storage bin within in the storage enclosure and (2) a top edge of the bin sleeve configured to extend over a top edge portion 
of the storage bin
a sleeve configured to be installed over at least a portion 
of the bag such that, when the bag is in the bin, the sleeve maintains an upper portion of the bag adjacent to an 
upper portion of the bin; the sleeve having a top edge configured to extend over a portion of a top of the bin;
a sensor configured to sense a contents fullness state of the storage bin, the interior flange of the bin sleeve configured to overlap a portion of the bag configured with the storage bin
 to keep the bag from blocking a path of a sensing signal associated with the sensor.
wherein the sleeve comprises a hollow tube shaped complimentary to a shape of the bin; wherein the sleeve 
at least partially restricts movement of the portion of the bag in order to maintain the bag away from a sensing path associated with a sensor to prevent a false fullness state detection, the sensor configured to sense a contents fullness state of the bin


Hence, instant claim 7 is deemed obvious over the recited features of ‘565 claim 1
	Instant claim 17					‘565 claim 15
method comprising:
covering an inside portion of a storage bin with a bag by coupling the bag to a top portion of the storage bin, the 
storage bin configured to receive and store items deposited 
in a storage enclosure and the bag configured to hold the 
items inside of the storage bin, 

method comprising: covering an inside portion of a bin contained inside the storage enclosure with a bag by coupling the bag to a top portion of the bin, the bin configured to receive and store items deposited in the 
storage enclosure, the bag configured to hold the items inside of the bin
installing a bin sleeve on a top portion of the storage bin, the bin sleeve made from a solid material and comprising (1) an 
interior flange of the bin sleeve having a shape configured to
 be complementary to at least a top interior portion of a 
storage bin and (2) a top edge of the bin sleeve configured to extend over a top edge portion of the storage bin;
installing a sleeve on a top portion of the bin, the sleeve having a hollow tube shape and covering a portion of the bag over an inside portion of the bin, 
the sleeve further having a top edge configured to extend over a portion of  a top of the bin
wherein the storage enclosure comprises a sensor configured to sense a content fullness state of the storage bin;
wherein the storage enclosure includes a sensor 
configured to sense a content fullness state of the bin;
the interior flange of the bin sleeve configured to overlap a portion of the bag to keep the bag from blocking a path of 
the sennsing signal of a sensor configured in the storage enclosure, the interior flange of the bin sleeve being between objects placed in the storage bin and the bag when the objects rest at the top portion of the storage bin
wherein the sleeve at least partially restricts movement of the portion of the bag in order to maintain the bag away from a sensing path of a sensor to prevent a false fullness state detection by the sensor resulting from movement of the bag inside the bin, the sleeve configured to be inserted 
into the inside portion of the bin and installed over the bin and the bag;


Hence, instant claim 17 is deemed obvious variant to the recited features of ‘565 claim 15
Instant dependent claims 2-6, 8-16, 18-20 are therefore unpatentable for being dependent upon a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Septembre 09, 2022